Citation Nr: 1809592	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided hearing testimony before the undersigned at a Board videoconference hearing in December 2016.  A transcript of the hearing is within the record before the Board.  

The Board recognizes the December 2017 Motion for Advancement on the Docket due to the Veteran's serious illness.  The Board is advancing the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's back disability is not causally related to his active service, and a back disability was not manifested to a compensable degree within one year after his discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met.  
38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran, nor his representative, raised any issues with the duty to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In fact, in November 2017, the Veteran explicitly indicated he had no additional evidence and requested that the claim be decided as soon as possible.  Thus, the Board is moving forward with the decision on the claim discussed below based upon the evidence currently of record.

Generally, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

Additionally, where a veteran served for at least 90 days during a period of war, or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran filed his claim for service connection for a back disorder in May 2012.  He contends he has a current back disorder due to heavy lifting during his service in the Navy.  While the Veteran's military occupational specialty is shown on his DD Form 214 as indicative of a chef or cook, his list of completed training shows he was trained to be a commissaryman.  The Veteran has described his duties as including lifting heavy boxes, loading food supplies on board the ships weekly, and sometimes having to lift over his head.  He also reported collateral duty as a powder man or projectile man, which required moving 50-pound projectiles and 30-pound powder canisters during rapid continuous fire situations on the ships.  The Veteran has indicated that he was not provided back support during his service.  See December 2012 and September 2013 statements and December 2016 hearing transcript.  The Board does not find any reason to doubt the Veteran's recollection of his in-service duties and recognizes the Veteran's in-service work as including repetitive heavy lifting.  Further, throughout the pendency of this claim, the Veteran has reported an onset of back pain during his time in service.  

The Board also recognizes the presence of the current disability claimed.  In July 2011, an MRI revealed L5-S1 grade 1 retrolisthesis with moderate distal degeneration and bulging, spondylosis on the left side with impingement of the left L5 nerve root in the foramina, and marrow edema in the bilateral L5 pedicles, which was noted as a possible indication of stress fracture.  The MRI report also shows L4-5 disc bulging to the left foramen of annular fissure, and marrow edema in the bilateral L4.  The Veteran was also afforded a VA examination in September 2013.  X-ray revealed abnormalities of the lumbar spine and the examiner noted the diagnosis as degenerative disk disease and degenerative joint disease of the thoracolumbar spine.  

Thus, the question remaining at issue in this appeal is whether the current disability is causally connected to the Veteran's in-service heavy lifting and the back pain the Veteran reports experiencing in service and since.

The Veteran's service treatment records (STRs) include no indication of treatment for back pain, diagnosis of a back disorder or notation of any other symptoms related to the back during service.  The November 1968 separation examination report specifically indicates the Veteran's spine was normal.  The Veteran reported at the time of his Board hearing that he did not undergo an extensive separation examination by a physician, and that the only medical professionals on the ships were hospital corpsman.  See hearing transcript at page 4.  Nonetheless, a medical professional completed a separation examination report in November 1968 and listed no abnormality of the spine.  The mere fact that it may have been a hospital corpsman, rather than a medical doctor, who completed the report does not take away from the fact that there is no indication that the Veteran reported any back problems to whomever collected the medical information at the time of separation.  Moreover, clinical notes during the Veteran's service are without any mention of the Veteran's back other than an April 1968 note related to a cyst requiring removal from the Veteran's back.  The Veteran has reported seeking care from hospital corpsmen in service and being given aspirin and advice to take it easy.  See hearing transcript at page 7.  Although the STRs include clinical notes related to other things, such as the cyst noted above, there are no clinical notes including provision of aspirin or advice to rest or take it easy.

In August 2011, the Veteran was referred by his private orthopedic doctor, Dr. S.S., to a pain management specialist, Dr. L.N.  The report of the August 2011 evaluation shows that the Veteran reported a history of chronic low back pain, which he described as beginning "in 2010 all of a sudden."  At his December 2016 hearing, the Veteran suggested that he had been treated for 18 to 19 years with his private primary care physician for back pain prior to an exacerbation of pain in 2010 at which time he was referred to Dr. L.N.  See hearing transcript at page 9.  Thus, the Veteran clarified the initial date of treatment with this private doctor as being in approximately 1991 or 1992 (18 or 19 years prior to 2010).

In December 2012, the Veteran reported having been hospitalized due a back disorder in 1971 at a VA Medical Center (VAMC) in Oklahoma City.  The RO requested these records, but received a response in January 2013 indicating the records only went back to 1974.  The July 1974 treatment showed an eight-day hospitalization related to abdominal pain, which was noted to have onset three weeks prior to admission.  The Veteran reported he had been skiing and taken multiple hard falls in the abdomen and flank areas.  The Veteran also reported other symptoms such as mild fever and nausea at the time of the incident and a possible appendicitis was entertained, but at the time of the July 1974 VA hospitalization he reported experiencing abdominal pain only with exercise.  The impression was right lower quadrant pain, intermittent in nature over the past three weeks.  At the time of discharge, it was noted that the cause of the abdominal pain had not been determined, but it was suspected to be secondary to a muscle strain experienced while skiing.

In December 2012, a physician's assistant (PA) from a private neurologist's office submitted a statement in support of the Veteran's claim.  This report suggests the Veteran has a long history of lumbar pain with radiation into his lower extremities.  The PA indicated a belief that the Veteran has mechanical back pain due to physical activities of heavy lifting.  When referencing heavy lifting during the Veteran's active service, the PA indicated it "could have caused" the Veteran's current back pain.  Similarly, in December 2012, Dr. S.S. submitted a statement in support of the Veteran's claim, noting a fifteen-year history of treatment for the Veteran, including for chronic back pain.  Dr. S.S. suggested the back pain is due to degenerative disk disease and overall wear and tear of the back anatomy.  The doctor noted the Veteran's in service work lifting heavy articles and carrying or pivoting to hand them to another or to stack them.  The doctor indicated that this in-service activity "could be the start of his back problem with accelerated wear and tear on the components of his back."  There was no rationale provided for either opinion and the nature of the language, "could have" is speculative and insufficient for use in the analysis of the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

At the time of the September 2013 VA examination, the Veteran reported symptoms of back pain starting in 1966 and he suggested to the examiner that it was due to repetitive lifting done in service.  The Veteran also reported to this examiner that he was hospitalized at a VA hospital in Oklahoma City within two years of his separation from active service due to chronic low back pain.  Thus, the Veteran was now claiming to have been hospitalized between his November 1968 separation from service and November 1970.  In addition to recognizing the Veteran's reported history of symptoms, the examiner reviewed the military treatment records and the more recent treatment records summarized above.  The examiner concluded that the current back disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner recognized the Veteran's report of longstanding back pain in this report, but found the lack of evidence of treatment in service or for many years after service to lead to the negative finding as to a medical nexus.  The examiner noted that a review of the records related to treatment within two years of separation could have a significant impact on the determination, but that the available records do not support the conclusion of a positive nexus between the Veteran's current disability and his active service.

In September 2013, the Veteran submitted a statement indicating he was unsure of the treatment dates, but he recalled being hospitalized for eight days somewhere between January 1971 and the end of 1973.  In another September 2013 statement, the Veteran reported experiencing pain while performing his daily job duties in the military.  He suggested that while on board the ships, he would complain to the ship's hospital corpsman and would be given aspirin and a recommendation to take it easy.  The Veteran then suggested his pain became so unbearable that he could not work within a year or two after service and he was hospitalized for seven days. Again, the only indication of an 8-day hospitalization is the 1974 hospitalization following a skiing incident.

In June 2014, a private orthopedic physician examined the Veteran and submitted a report in support of the claim.  This report includes an extensive discussion of the Veteran's in-service activities and current disability.  The physician also noted the Veteran's report of an onset of pain during his active service.  The physician suggested that as the pain initiated and intensified "he attempted to seek treatment, but only a corpsman was available.  No definitive treatment was provided."  The Veteran also reported to this physician that his back pain initiated during service, did not resolve, and progressively worsened over the years.  This physician also noted the Veteran's report of treatment shortly following his separation from service, as well as the more recent treatment summarized above.  The physician then went on to discuss the Veteran's 1974 VA hospitalization.  This physician suggested that the 1974 evaluation erroneously thought the Veteran's back pain and radicular pain was associated with right lower quadrant abdominal pain and a concern for possible appendix involvement.  The basis for this suggestion of error was limited to noting that he was evaluated by abdominal surgeons, which "certainly appears to have some bearing on the accuracy of the clinical examination findings on that date."  The physician went on to summarize the 2011 and 2012 treatment records and repeatedly summarize the Veteran's contention that back pain onset was in service and progressively worsened, never resolving.  The physician concluded that it is more likely than not that the Veteran's current disability is related to his active service.  This physician, however, in discounting the 1974 findings, made no mention of the Veteran's report of injury while skiing three weeks prior and the medical findings that the symptoms were likely a muscle strain related to the skiing incident.  Thus, the 2014 physician's rationale suggesting the report only pertains to possible appendix involvement because the examining physicians were abdominal surgeons was factually incorrect.  The 1974 physicians did in fact note the likelihood of muscle strain rather than appendix involvement and linked it to a skiing accident three weeks prior.  Moreover, the 2014 physician omitted from the analysis any mention of the skiing incident, any mention of the inconsistent reports by the Veteran as to his dates of treatment following service, and any notation of the many years between the 1974 treatment and the more recent treatment of the Veteran.  Thus, the June 2014 opinion lacks probative value due to its reliance upon an inaccurate/incomplete report of the Veteran's medical history. An opinion or examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derminski, 1 Vet. App. 121, 124 (1991).

In sum, the Board recognizes the Veteran's in-service work as involving heavy lifting and his report of pain in his back in service and since.  An observation of pain, however, is not a notation of a disability.  Pain alone, without evidence of underlying pathology, does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Given the lack of any findings of arthritis within the STRs or record of any notation of arthritis within one year of the Veteran's November 1968 separation from active service, there is no basis for an award of service connection on a presumptive basis under 38 C.F.R. § 3.307.

As to whether there is other evidence to show a causal relationship between the currently diagnosed back disorder and the Veteran's service, the Board finds the preponderance of the evidence against such a finding.  The Veteran has inconsistently reported initial post service treatment for his back as having occurred within one year of service, within two years of service, and in 1971 to 1973.  He reported hospitalization at a VA facility during these time periods for seven or eight days related to his back.  The only available records show an eight-day hospitalization in 1974, six years after his separation from active service.  The records of this hospitalization clearly show the reports of injury in a skiing incident three weeks prior.  There is no indication in that report of a history of back pain prior to the skiing incident.  Further, following this treatment, there is no indication of treatment for the back for many years.  The Veteran reports seeing his private primary care physician for 18 years due to back pain prior to being referred to a pain management specialist in 2010; thus, the Veteran has suggested initial care in the early 1990s, more than twenty years after his active service.  The VA examiner recognized the Veteran's report of back pain over the years, but found that the evidence does not support a finding of causal connection between the currently diagnosed back disability and the Veteran's active service.  The private opinions in the record are either speculative and without rationale, or provided without an accurate and complete look at the Veteran's medical history.  To the extent that the Veteran may believe his current disability is related to his active service, including related to any pain he may have experienced in service or since, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  

Accordingly, due to a lack of a probative medical nexus between the current back disability and the Veteran's active service, the claim for service connection for a back disorder must be denied.  The Board has duly considered the benefit-of-the-doubt doctrine.  However, the preponderance of the probative evidence is against the Veteran's claim, so that doctrine is not applicable.  


ORDER

Service connection for a back disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


